Citation Nr: 1026203	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
lumbosacral osteoarthritis.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 
1993 and from December 2003 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Buffalo, New York, which 
continued a 10 percent rating for osteoarthritis or the 
lumbosacral spine.  The rating decision also denied entitlement 
to service connection for a bilateral knee disorder.  In an April 
2009 rating decision, an RO decision review officer granted an 
increased rating from 10 to 20 percent, effective February 7, 
2008, the dated of the receipt of the Veteran's claim for a 
higher rating.  The Veteran continued his appeal for a higher 
rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

A June 2009 RO letter informed the Veteran that the formal 
hearing he requested with a decision review officer was scheduled 
for August 13, 2009.  On that date, however, he withdrew his 
request for a formal hearing and requested an informal conference 
instead, which was held.

A September 2009 rating decision granted service connection for a 
bilateral knee disorder and assigned an initial noncompensable 
evaluation, effective February 2008.  There is no indication in 
the claims file that the Veteran appealed either the ratings or 
effective dates assigned for each knee, so those claims are not 
before the Board and will not be discussed in the decision below.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Lumbosacral osteoarthritis has not manifested with ankylosis, 
thoracolumbar spine limitation of motion on forward flexion of 0 
to 30 degrees or less, or with associated neurological 
symptomatology, at any time during the current rating period.


CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for 
lumbosacral osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5003-5239 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in February 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to obtain, 
and notice of how disability ratings and effective dates are 
assigned.  The Board finds the February 2008 VCAA Notice letter 
fully content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  There is no 
assertion that the RO failed to seek or obtain any requested or 
indentified records pertinent to the Veteran's claim.  He 
meaningfully participated in the adjudication of his claim at all 
stages of the process.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159(c).  Thus, the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Where otherwise allowed by the applicable rating 
criteria, weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)


Historically, a January 2007 rating decision granted service 
connection for lumbosacral osteoarthritis and assigned an initial 
10 percent rating, effective April 2005.  VA received the 
Veteran's current claim for an increased rating in February 2008.

In December 2006, the Veteran underwent a VA electromyogram (EMG) 
and nerve conduction study (NCV) to assess complaints of numbness 
of the low back which could radiate down the lower extremities.  
The test results indicated no electrodiagnostic evidence of 
radiculopathy, and a normal NCV/EMG.

VA outpatient treatment records reveal that in March 2008, the 
Veteran was seen for complaints of lumbar back pain.  
Objectively, his gait was intact, and he moved all extremities 
without difficulty.  There was positive lumbar pain on palpation.  
He was advised to lose weight. 

The April 2008 examination report notes the examiner conducted a 
review of the claims file.  The Veteran reported complaints of 
chronic back pain and noted he experienced flare-ups a couple of 
times a month, usually lasting up to a week.  Medication for pain 
did not help relieve his symptoms very much.  He worked full time 
as a child care worker, and he reported his work sometimes 
entailed chasing a teenager or doing a restraint.  The Veteran 
noted he was having a difficult time performing those tasks 
secondary to his back disorder.  He denied calling in sick due to 
his back, though he desired to at times, and he denied any prior 
surgery.  He can no longer run or lift weights or play 
basketball.  He also reported that his pain radiated to his legs 
bilaterally.  The Veteran noted that he was able to complete his 
activities of daily living without assistance, and he did not use 
any assistive device to walk.

Physical examination revealed the Veteran to walk with a normal 
gait.  On inspection, no gross abnormality of the lumbar spine 
was noted.  There was no tenderness to palpation.  Range of 
motion on forward flexion was 0 to 70 degrees with pain ensuing 
at 60 degrees.  Backwards extension was 0 to 30 degrees with pain 
ensuing at 20 degrees.  Lateral flexion and rotation were 0 to 30 
degrees bilaterally with pain ensuing at 20 degrees.  The 
examiner commented that DeLuca requirements showed no change in 
pain pattern on range of motion testing.  Straight leg raising 
was negative bilaterally, and deep tendon reflexes were 2+ 
bilaterally.  The examiner noted a 2006 x-ray was read as having 
shown Grade 1 spondylosis and spondylolisthesis at L5-S1.  A July 
2006 computed tomography scan showed Grade 1 spondylolisthesis at 
L5-S1 secondary to bilateral parous intra-articularis defect at 
L5-S1, advanced narrowing of neuroforamina, L5-S1 deformity of 
central spinal canal noted.  There also was a mildly bulging disc 
at L4-L5 and mild degenerate facet disease at L4-L5 with no 
foraminal narrowing.  The examiner diagnosed degenerative disc 
disease.

Upon receipt of the examination report, the May 2008 rating 
decision continued the 10 percent rating.  In his notice of 
disagreement, the Veteran noted he no longer could stand for 
longer than 5 to 10 minutes at a time, nor could he sit 
comfortably without being in constant pain.  He also noted that 
it required 30 minutes to an hour for him to fall asleep because 
of his discomfort.  Further, when he worked out, he felt pain 
from the workout for up to three to four days.

The Veteran's outpatient records are consistent with the findings 
at the examination.  He presented in October 2008 with complaints 
of back pain.  On a scale of 1 to 10, he assessed his pain as 5-
6/10, which was worse than it was in September 2008.  He also 
reported a tingling sensation on the lateral sides of his hips 
bilaterally.  He denied any bowel or bladder involvement or other 
complaints.  Examination revealed no gross deformity, kyphosis, 
or scoliosis, or costovertebral angle tenderness.  There was pain 
on palpation from L4-L5 down to the intergluteal cleft.  Forward 
flexion was limited by pain, but the examiner did not note the 
specific value.  Straight leg raising was negative bilaterally, 
strength was 5/5 at the proximal and distal muscle groups in the 
legs bilaterally, and there was appropriate detection of 
monofilament bilaterally in the thigh, leg, and foot.  In other 
words, his neurological examination was normal.  The examiner 
advised the Veteran that his back pain would be less if he lost 
weight.  A December 2008 entry notes the Veteran presented to the 
emergency room in November 2008 with complaints of an 
exaggeration of his back pain, and he was given a refill of his 
medications.  Physical examination revealed full range of motion 
of the spine with some discomfort.  There was tenderness to 
palpation along the lumbar spine.  Straight leg raising was 
negative.

In March 2009, the Veteran underwent a VA spine examination.  The 
report noted that, while the examiner did not have access to the 
claims file, he reviewed the Veteran's electronic medical records 
and noted the history of his disability as reported by him.  The 
Veteran reported his current treatment as activity as tolerated.  
He noted daily pain, stiffness, and dysfunction, and he reported 
four to five flare-ups a week, which lasted a half-day.  During 
the flare-ups, he experienced more pain and limitation on his 
activities.  He denied any bowel or bladder involvement, as well 
as having been prescribed bed rest by a doctor over the prior 
year.  The Veteran noted he did not use a back brace or any 
assistive device to walk, and he could walk for up to 15 minutes.  
Neither had he undergone any surgery or injections.  He worked 
full time doing child care at a group home and noted he had 
missed four to five days of work over the prior six months.  
Physical examination revealed the Veteran was able to stand 
erect, and the lumbar spine showed no significant abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the lumbar 
spine elicited no abnormality of temperature, crepitus, or 
swelling.  There was some tenderness to the paravertebral 
muscles, predominantly on the right.  Examination of range of 
motion revealed forward flexion of 0 to 70 degrees, backwards 
extension of 0 to 20 degrees, lateral bending of 0 to 20 degrees 
bilaterally, and lateral rotation of 0 to 40 degrees bilaterally, 
all movements with pain.  The examiner noted that repetitive 
testing resulted in a 5-degree loss of motion in extension, in 
bilateral lateral bending, and in bilateral rotation.  
Neurological examination revealed the Veteran as able to raise up 
on his tiptoes and his heels in a sitting position.  Straight leg 
raising was to 90 degrees bilaterally.  Sensation to light touch 
over left and right feet was grossly normal.  Knee and ankle 
reflexes were 2+ bilaterally.  Motor testing revealed strength of 
4-5/5 throughout.  The examiner noted the prior x-rays and 
computed tomography scan examination reports.

Upon receipt of the March 2009 examination report, the April 2009 
rating decision granted an increased rating from 10 to 20 
percent, primarily due to the Veteran's reported chronic pain and 
his lumbar pain on motion.

The Board notes the Veteran has received a generous rating.  
Although the Board acknowledges his pain and discomfort and 
sympathizes with him, the General Formula specifically decrees 
that ratings are based solely on the objective range of motion 
manifested by the thoracolumbar spine, regardless of pain, 
stiffness, or other symptoms, as those manifestations are deemed 
part and parcel of a spine disability.  In other words, the 
General Rating Formula For Diseases and Injuries of the Spine 
explicitly precludes application of the so called DeLuca 
criteria, which interprets application of §§ 4.40 and 4.45.  See 
DeLuca, 8 Vet. App. 202.  The objective findings on clinical 
examination in March 2009 showed the Veteran's lumbar spine to 
manifest forward flexion better than 0 to 60 degrees and combined 
range of motion better than 120 degrees.  These findings more 
nearly approximate a 10 percent rating, not the assigned 20 
percent.  See General Rating Formula For Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a.

In light of the above, the preponderance of the evidence shows a 
rating higher than 20 percent is not met or more nearly 
approximated.  38 C.F.R. § 4.7.  Further, despite the award of 20 
percent, the preponderance of the evidence shows the Veteran's 
lumbosacral arthritis has not met or approximated a rating higher 
than 20 percent at any time during this rating period.  38 C.F.R. 
§ 4.1, 4.7, General Rating Formula For Diseases and Injuries of 
the Spine, 4.71a, Diagnostic Code 5242.  The benefit sought on 
appeal is denied.

The Board has also considered the propriety of referring the 
Veteran's appeal for consideration on an extraschedular basis, 
but finds his lumbosacral arthritis disability picture is not 
exceptional.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
exceptional disability picture because the rating criteria 
considered in this case reasonably describe the Veteran's 
disability level and symptomatology, which means it is 
contemplated by the rating schedule, as the very symptoms 
manifested by his lumbosacral arthritis and discussed above are 
included in the schedular rating criteria.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  There is nothing in the record to 
distinguish this case from the cases of numerous other veteran's 
who are subject to the schedular rating criteria for the same 
disability.  As a result, the Board finds the criteria for 
submission for consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation higher than 20 percent for 
lumbosacral osteoarthritis is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


